DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on October 29, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 7-11 have been amended; and claims 1-6 and 12 are canceled. Accordingly, claims 7-11 are pending in this application, with an action on the merits to follow regarding claims 7-11.
Because of the applicant's amendment, the following in the office action filed April 29, 2021, are hereby withdrawn:
Previous objections to the claims;
Claim rejections under 35 USC 112(2nd para.).
Claim Objections
Claims 7 is objected to because of the following informalities:
Claim 7 should recite, “…the adhesive material being spread over [[the]] an entire surface of the lower peripheral flap of the functional layer of the lining…
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moretti (US 2013/0239442, hereafter “Moretti 442”) in view of Haimerl (WO 01/82731) and in view of Muller (US 2010/0115792).
Regarding claim 7, Moretti 442 discloses a waterproof and vapor-permeable shoe (10, Fig. 10) comprising: - an upper (17) having a vapor-permeable structure (see para. 0048), and comprising a lower peripheral flap (17a), - a lining (16/18) comprising a covering layer (16) made of vapor- permeable material (see para. 0048) and at least one functional layer (18) made of vapor-permeable and waterproof material (see para. 0048), the functional layer comprising a lower peripheral flap (18a) protruding from a peripheral edge of said covering layer (as can be seen in Fig. 10, 18a protrudes inwardly past 16), - an insole (13/22) comprising a functional support sheet (13) made of waterproof and vapor-permeable material (as disclosed in para. 0174), - the lower peripheral flap of the functional layer of the lining (18a) being folded back in order to protrude from the covering layer (16) of said lining and being glued to a bottom contact surface of a peripheral edge of said functional support sheet (bottom edge of 13, see 
Moretti 442 does not expressly disclose wherein the gluing of the lower peripheral flap of the functional layer of the lining to a bottom contact surface of the a peripheral edge of said functional support sheet uses a waterproof adhesive material, the adhesive material being spread over the entire upper surface of the lower peripheral flap of the functionally layer of the lining and/or on the bottom contact surface of the function sheet and wherein the vapor-permeable upper is a mesh/net structure, and wherein the over injecting of the sole forms a single waterproof seal between the sole and the functional layer of the lining.  
Haimerl teaches waterproof footwear (see Fig. 10C) wherein the gluing of the lower peripheral flap (31) of the functional layer (23) of the lining to a bottom contact surface (13) of the a peripheral edge of said functional support sheet (11) uses a 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to have used a waterproof glue spread between the flap and the functional sheet of Moretti 442 as taught by Haimerl in order “to prevent, with great reliability, water which reaches the lasting allowance…” (Haimerl, p. 10, lines 14-16).
The modified shoe of Moretti 442 does not expressly disclose wherein the upper is a vapor-permeable mesh/net structure.
Muller teaches vapor-permeable waterproof shoes wherein the upper is a vapor-permeable mesh/net structure (see para. 0043), and wherein the over injecting of the sole forms a single waterproof seal between the sole and the functional layer of the lining.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to make the upper of Moretti 442 with the material of Muller in order to provide a more pleasing aesthetic for an outer layer of the shoe so they appear more like summer shoes.
When used in combination, the over injecting of the sole forms a single waterproof seal between the sole (111 of Moretti 442) and the functional layer (18 of 
Regarding claim 8, the combined shoe of Moretti 442, Haimerl, and Muller discloses wherein said covering layer (16 of Moretti 442) of the lining is provided with a lower peripheral edge shaped in order to be in contact with the peripheral edge of said insole (13/22 of Moretti 442, as can be seen in Fig. 10) so as not to interpose between said lower peripheral flap of the functional layer (18a of Moretti 442) of the lining and said functional support sheet of the insole (13 of Moretti 442) (see Fig. 10 of Moretti 442 where the covering layer does not extend between the functional layer and the function sheet).
Regarding claim 10, the combined shoe of Moretti 442, Haimerl, and Muller discloses wherein the functional sheet (13 of Moretti 442) comprises one or more E- PTFE films (see para. 0178 of Moretti 442) coupled to at least one layer selected from ta group consisting of one or more films such as to form a multilayer structure (as disclosed in para. 0178 of Moretti 442, the e-PTFE can be reinforced with one or two meshes).
	Regarding claim 11, the combined shoe of Moretti 442, Haimerl, and Muller discloses wherein the functional support sheet of the insole (13 of Moretti 442) .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined references of Moretti 442, Haimerl, and Muller as applied to claim 7 above, and further in view of Moretti (US 2012/0151806, hereafter “Moretti 806”).
Regarding claim 9, the combined shoe of Moretti 442, Haimerl, and Muller discloses all the limitations of claim 7 but does not expressly disclose wherein the thickness of said functional layer and/or of the functional sheet is between about 20 microns and about 800 microns.
	However, Moretti 806 discloses wherein the thickness of said functional sheet (14 of Moretti 806) is between 20 microns and 800 microns (as seen in para. 0074 and 0090 of Moretti 806 where 14 can be .5 mm or 500 microns).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to modify the vapor permeable layers of Moretti 885 to be 20-800 microns as toughed by Moretti 806 in order to achieve optimum exchange of heat and water vapor and since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Response to Arguments
Applicant’s arguments, filed October 29, 2021, with respect to the 35 USC 103 rejection of claim 7, regarding the waterproof adhesive material gluing the flap of the functional layer to the functional sheet and the single waterproof seal between the functional layer and the sole have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed October 29, 2021 regarding the 35 USC 103 rejection of claim 7 have been fully considered but they are not persuasive. Applicant argues that it would not be obvious to one having ordinary skill in the art to make the upper of Moretti 442 of a net/mesh as disclosed by Muller (see Remarks, p. 12, 1st full para.) as the lasting pliers used during lasting would tear the margins of the mesh/net upper .  Examiner respectfully disagrees, as 1) lasted mesh uppers are common in the art, one having ordinary skill in the art would be capable of making the claimed shoe without tearing the mesh, as 2) explained by Applicant, the pliers are flattened so as not to tear the upper membrane 18 during AGO lasting, then subsequently, the mesh would also not tear, and as 3) the Muller reference which has been used to modify Moretti 442 to have a mesh/net upper is also made through AGO lasting without disclosure of tearing. 
Applicant submits that the dependent claims are patentable based on their dependencies from claim 7; however, as discussed in the rejection below and in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732